Title: From John Quincy Adams to Abigail Smith Adams, 12 July 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 35.
St: Petersburg 12 July 1812

The political Condition of the World, not only engrosses all our thoughts, but absorbs all our faculties. A new War is just blazing out in the Country where I reside, and within three days distance of where I am—I have been nearly three years observing its Causes and witnessing its approaches, with the deep concern, that a common feeling of humanity, strengthened by the peculiar interest in favour of this Nation which my situation rendered so natural, could not fail to inspire I long cherished the hope, that some unforseen Event, some special and Providential Interposition, would avert a conflict, from the issue of which I could augur nothing propitious to mankind, but which the process of Time appeared to be bringing on with almost the regularity and certainty of the Revolutions of the Spheres—It has not so seemed good to that Providence whose ways however dark, are wise and merciful—The trial by Battle is upon its issue, and the destinies of the civilized World, and once more staked upon its Event.
With a still more anxious and painful sentiment, I have seen during the same period, and partly from the same Causes, the same Scourge of War suspended over my own Country—There too the natural and seemingly inevitable result of the passing Events was War, and there I more fondly indulged the hope, of some sudden and unexpected light to arise from darkness, which the Volume of sacred inspiration promises to the upright—When the frantic hand of an Assassin, without apparent motive, and without acomplice, cut short the days of the man, whom I considered as the only necessary producer and efficient author of this War, the first Sentiment which succeeded that of horror at the dead, which sent him so instantly to his account, was that of a reviving wish, which was at that moment nearly extinct; that this very act might in its Consequences, snatch my Country from that Calamity which to all human appearance had become unavoidable. After an interval of more than a month wasted in Cabals and intrigues, and serving only to prove the irreconcilable dissensions between the leaders of the various parties squabbling for the Government of England, another Event, as unexpected as the first, but consequent upon it has again cheered me with an additional gleam of Hope—which would even be strong and vivid but for the apprehension that the ardour and impatience of Indignation at our wrongs, may have precipitated measures on our part, which may yet involve us in that conflict, from which we have now otherwise the prospect of being happily extricated.
On the 16th: of June, the Death-blow was given in the British House of Commons to that political Pestilence, which has been raging nearly five years under the denomination of the Orders of Council—Their Revocation  has been extorted, with the most extreme Reluctance, from the remnants of the very same Ministry by which they were enacted; extorted by the cries of Famine, which it had spread over their own People; and by the fear of that convulsive desperation produced among them by it—As if determined to display before all mankind the clear, unequivocal and unanswerable demonstration, of the efficacy of commercial Restriction in America to controul the willful and wanton Injustice of a British Administration; they persisted in maintaining this infamous system, untill the proofs that thousands upon thousands of their manufacturers were starving under its operation, had been exhibited in the minutest detail, by the concurrent and uncontradicted evidence of an enquiry of many weeks, daily pursued—They then in a manner as awkward and ungracious, as that with which they had before adhered to their folly, declared their Intention to abandon it, and with one and the same breath, avowed that they yielded only to the gasping hunger of their People, and that they meant to clog their concession with conditions which America is under no obligation to grant, and some of which she will probably reject. There is even now an appearance of insincerity in their mode of proceeding, indicating that they have a trickish purpose to get the American Markets, open to relieve their People, and then to enforce again their piratical orders.—But as I believe the American Government, is more than a match for them at Negotiation; and as they now confess they must negotiate, I have no doubt they will be driven from this skulking hole, as they have from all their strong-holds, by the address and sagacity they will have to treat with; if by a commencement of hostilities on our part, their lingering and forced compliance should not come too late.
My principal anxiety therefore now is, for what may have been done in America—The Embargo of last April was applied at the moment when its power was most effectual, and was I strongly believe the wrenching stroke to the stubbornness of the British Ministers— Every thing that preceded viewed as preparatory for War was of similar tendency, and the publication of Henry’s Correspondence was not lost upon the two present heads of the Administration.—But I hear so much said foreboding a Declaration of War, or an actual commencement of hostilities by us, that I am uneasy lest in the moment of hurry to show the seriousness of our intention to vindicate our rights, we may have lost the benefit of their tardy repentance, and put the weapon of defence from our own hands into theirs.
The War which has finally broken out here, will doubtless make Russia, henceforth the ally of England against their present common Enemy—Both from England and from France the progress of this War will reach the United-States, much sooner, and perhaps with more accuracy than from this Capital—Since the invasion of the Russian Territories by the French troops, which began on the 12/24 of last Month, we have known here scarcely any thing of their proceedings—The Russian Armies have hitherto been retreating to unite in greater force for a general Action, but no important Event has yet happened, that we know—The armies on each side are said to be of more than four hundred thousand men.
The French Ambassador, and almost all the rest of the Diplomatic Corps, are yet here; but have now Passports to quit the Country—The Portuguese Minister, and myself only remain with certainty—The Danish Minister has not yet applied for Passports but perhaps soon will—As these Gentlemen constituted the company with whom we most frequently associated their departure occasions a considerable change in our individual conditions.—We are tolerably well in health.
I have no letter from you later than that of 17. Feby—If I judged of the Embargo, by its effects upon myself, in depriving me of your letters I should like it as little as any of my Yankey Countrymen, or as an Easton Miller—We do however in spite of it occasionally get news from America—I have learnt for example that Mr Strong is again Governor of Massachusetts—I do not think that the People of Massachusetts of late years can be charged with an undue attachment to favourites—They appear to choose Governors more for the pleasure of turning them out, than from any peculiar regard for them—I hope that neither Governor Strong, nor my dear Old Massachusetts, will again trust upon the staff of that bruised reed of Old England, for if they lean upon that it will go into their hand and pierce it—The fast anchored isle will slip from under them.
But as I had a hint some time ago that I must not talk; perhaps I shall do well to consider it as an admonition that I must not write....“But then I think”—as the Poet says; and so I will again bid you Adieu!
A.your N. 6. of 12 April—is received 13 July.
